 In the Matter of REPUBLIC AIRCRAFT PRODUCTS DIVISION-THEAVIATIONCORPORATIONandINTERNATIONALUNION,UNITEDAUTOMOBILEWORKERS OF AMERICA, AFFILIATED WITH THE, CON-GRESS OF INDUSTRIAL ORGANIZATIONSCase No. R-2359.-Decided March 12, 1941Jurisdiction:airplane parts manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord union exclusive recognition until certified by. the Board ;election necessary.Unit Appropriate for Collective Bargaining:all hourly, piece-work, and salariedproduction, tool* and die, shipping and receiving room, and maintenanceemployees, boiler-operatorworkers, cafeteria workers, timekeepers in pro-duction plant, truckers, and bond-room employees, excluding executive andoffice help, foremen, supervisors, engineering and planning staff, employmentstaff,production follow-up staff, part-time watchmen, watchmen engagedexclusively in watchmen's duties, and time-study employees.Mr. John J. Grealis,of Chicago, Ill., andMr, Ward H. Peck,ofDetriot,Mich., for the Company.Mr. Maurice SugarandMr. Jack N. Tucker,of Detriot, Mich., forthe Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn January 30, 1941, International Union, United AutomobileWorkers of -America, affiliated with the Congress. of Industrial Or-ganizations, herein called the Union, filed with the Regional direc-tor for the Seventh Region (Detroit, Michigan) a petition allegingthat a question affecting commerce had arisen concerning the rep-resentation of employees of Republic Aircraft Products Division-The Aviation Corporation,) Detroit,Michigan, herein called theCompany, and requesting an investigation and certification of rep-1Incorrectly designated in the formal papers as Republic Aircraft Products Corporation.This was corrected by motion at the hearing30 N. L. R. B., No. 40.269 270DECISIONSOF NATIONALLABOR RELATIONS BOARDresentatives pursuant to Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, herein called the Act.On February 24;.1941, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section3,ofNationalLabor Relations Board Rules andRegulations-Series 2, as amended, ordered an investigation and authorized theRegional Director to conduct it and to provide for an appropriatehearing upon due notice.On February 24, 1941, the Regional Director issued a notice ofhearing, copies of which were duly served upon 'the Company andthe Union.Pursuant to notice, a hearing was held on February 28,.1941, at Detroit, Michigan, before Oscar Grossman, the Trial Exami-ner duly designated by the Chief Trial Examiner.The Companyand the Union were represented by counsel and participated inthe hearing.Full opportunity to be heard, to examine and cross-examinewitnesses,and to introduce evidence bearing on theissues was afforded all parties.During the course of the hearingthe Trial Examiner granted a motion of the Union to amend itspetition to include additional employees.During the course of thehearing, the Trial Examiner made several rulings on other motionsand on objections to the admission of evidence.The Board hasreviewed all the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Company is a Delaware corporation operating.,.a, plant atDetroit,Michigan, where it^ is engaged in 'the manufacture, sale, anddistribution of precision parts for, airplane motors and propellers.From August 1, 1940, to February 27, 1941, the Company pur-chased raw materials valued in excess of $100,000, more than 50rper cent of -which was shipped, to it from points outside the StateofMichigan.During the same period, the Company sold finishedproducts valued in excess of $100,000, more than 50 per cent of whichrepresented goods sold by it to points outside the State of Michigan.The Company admits that it is engaged in interstate commercewithin the meaning of the Act.II.THE ORGANIZATION INVOLVEDInternational Union, United Automobile Workers of America, is'a labor organization affiliated with the Congress of Industrial Or-ganizations.It admits to membership employees of the Company. REPUBLIC AIRCRAFT PRODUCTS DIVISION271III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant exclusive recognition to theUnion as the representative of a majority of its employees, untilsuch time as it is certified by the Board as such representative ofthe employees in an appropriate unit.A statement of a field ex-aminer of the,Board introduced in evidence at the hearing shows thatthe Union represents a substantial number of employees in the unitalleged by it to be appropriate.'We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation. to trade, traffic, and commerce among the several States andtends to lead to-labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Union urges that all hourly, piece-work, and salaried pro-duction, tool and die, shipping and receiving room, and maintenanceemployees, part-time watchmen, boiler-operator workers, cafeteriaworkers, timekeepers in the production plant, truckers, and bond-room employees at the Federal Street and York Street plants ofthe Company, excluding executive and office help, foremen, super-visors, engineering and planning staff, employment staff, productionfollow-up staff, watchmen engaged exclusively in watchmen's duties,and time-study employees, constitute an appropriate bargaining unit.The only dispute concerns the part-time watchmen, timekeepers,truckers, bond-room employees and cafeteria workers.The, Unionurges the inclusion of all these employees in the unit and theCompany their exclusion.The Company employs four employees classified by it as part-time watchmen.These employees, in addition to their duties aswatchmen, tend the Company's boilers.A representative of theCompany testified that the primary function of these employeesis that of watchmen,and that considerably less than 50 per cent'The field examiner's statement shows that 233 employees those names appear on theCompany's pay roll of Januaiy 31, 1941, have signed membership application cards in theUnion.All of the cards are dated'after October 1, 1940There are approximately 425employees on the January 31, 1941,pay roll 272DECISIONSOF NATIONALLABOR RELATIONS BOARDof their time is spent in tending the boilers.These employees arepaid the same rate as the full-time watchmen.The Company andthe Union agreed that the four full-time watchmen should be ex-cluded.Under these circumstances, we find that the part-time watch-men should be excluded from the unit.The Company employs six employees classified by it as truckers.These employees transport semi-manufactured products from theCompany's bond room to the various manufacturing operations andupon completion of a specific operation, return the products to thebond room. In addition to their trucking duties, these employeesare obliged to sign a work ticket which accompanies the semi-manufactured goods and to enter the number of pieces completed.These employees are paid on an hourly basis and also transportthe Company's finished products from the inspection room to theshipping department. , The Company contends that they should beexcluded from the bargaining unit because their duties are to keepan accurate account of the work performed by the piece workers inthe plant so that the Company can determine the amount of com-pensation to be paid to the piece-rate workers.A representative ofthe Union testified that all of the truckers are members of the Union.We find that the truckers should be included-in the unit.The Company employs four employees classified by it- as bond-room employees.The bond room' is centrally located in the plantand all semi-manufactured products are kept in this zoom betweenproduction processes.' The employees in this room are charged withthe flow of the semi-manufactured products and keep a writtenaccount thereof.The Company contends that these employees, likethe truckers, are responsible for the amount of compensation paidto the piece-rate employees and should be excluded for that reason.We find that the bond-room employees should be included in theunit.The Company employs two timekeepers.These employees "clock"the other employees when they start a particular job and "clockthem out" when that job is finished.The Company stated that itdesired these employees excluded from the unit for the same reasonsthat it desires the bond-room employees and the truckers to beexcluded.A representative of the Union testified that one of thetimekeepers is a member of the Union.We find that the time-keepers should be included in the unit.The Company maintains a cafeteria which is located in its plantfor the convenience of its employees. 'In the operation of the cafe-teria, the Company employs seven employees.The Company con-tends that they should be excluded from the unit because they arenot engaged in production or maintenance work.The Union claims REPUBLIC AIRCRAFT PRODUCTS DIVISION273to represent a majority of the cafeteria employees and in: view of thefact that the only union,involved herein desires their inclusion,we find that they should be included in the unit.We find that all hourly, piece-work, and salaried production,tool and die, shipping and receiving room, and maintenance, em-ployees, boiler-operator workers, cafeteria workers,timekeepers inthe production plant, truckers,and bond-room employees at theFederal Street and York Street plants of the Company, excludingexecutive and office help, foremen,supervisors,engineering and plan-ning staff, employment staff, production follow-up staff, part-timewatchmen, watchmen engaged exclusively in watchmen's duties, andtime-study employees, constitute a unit appropriate for the purposesof collective bargaining and that said unit will insure to' employeesof the Company the full benefit of their right to self-organizationand to collective bargaining and otherwise-effectuate the policiesof the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the- question concerning representation which hasarisen canbest be resolved by an election by secret ballot.TheCompany stated that in the event the Board directed an election,it desired that its pay roll of January 31, 1941, which it presentedto the Regional Director, be used to determine eligibility, to vote.The Union stated that it desired that the pay roll for the periodimmediately preceding the date of the Direction of Election beused to determine eligibility,inasmuch as new employees have beenhired by the Company since January 31, 1941'. In accordance withour usual practice, we shall direct that the employees eligible to voteshall be those employees in the appropriate unit who were employedduring the pay-roll period immediately preceding the date of theDirection.ofElection herein,withthe inclusions and exclusionsstated in our Direction hereinafter.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the rep-resentation of employees of Republic Aircraft Products Division-The Aviation Corporation, Detroit, Michigan, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.2.All hourly, piece-work, and salaried production, tool and die,shippinand receiving room, and maintenance employees, boiler- 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDoperator workers, cafeteria workers, timekeepers in production plant,truckers, and bond-room employees at the Federal Street and YorkStreet plants of the Company, excluding executive and office help,foremen, supervisors, engineering and planning staff, employmentstaff, production follow-up staff, part-time watchmen, watchmen en-gaged exclusively, in watchmen's duties, and time-study employees,constitute a unit appropriate for the purposes of,collectiye bargain-ing within the meaning of Section 9 (b) of the National LaborRelations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Section8,ofNational Labor Relations Board Rules and Regulations-Series 2, as amended it is herebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collectivebargaining with Republic Aircraft Products Division-The AviationCorporation, Detriot, Michigan, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Seventh Region, acting in thismatter as agent for the National Labor Relations Board and sub-ject to Article III, Section 9, of said Rules and Regulations, amongall hourly, piece-work, and salaried production, tool and die, ship-ping and receiving room, and maintenance employees, boiler-opera-torworkers, cafeteria workers, timekeepers in production plant,truckers, and bond-room employees at the Federal Street and YorkStreet plants of the Company who were employed during the pay-rollperiod immediately preceding the date of this Direction, in-cluding employees who did not work during such pay-roll periodbecause they were ill or on vacation or absent because called formilitary service and employees who were then or have since beentemporarily laid off, but excluding executive and office help, foremen,supervisors, engineering and planning staff, employment 'staff, pro-duction follow-up staff, part-time watchmen, watchmen engagedexclusively in watchmen's duties, time-study employees, and em-ployees who have since quit or been, discharged for cause, to deter-mine whether or not they desire to be represented by InternationalUnion, United Automobile Workers of America, affiliated with theCongress of Industrial Organizations, for the purposes of collectivebargaining. REPUBLIC AIRCRAFT PRODUCTS DIVISION2175[SAME TITLE]SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESApril 9, 1941On March 12,'1941,the National Labor Relations board, hereincalled theBoard,issued a Decision and Direction of Election inthe above-entitled proceeding.Pursuant to the Direction of Elec-tion,ran election by secret ballot`yas conducted on March 19, 1941,under the direction and supervision of the Regional Director forthe Seventh Region(Detroit,Michigan).On March 21,1941, theRegional Director,acting pursuant to Article III, Section 9, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, issued and duly served upon the parties an ElectionReport on the ballot.No objections to the conduct of the ballotor the Election Report have been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows:Total on eligibility list_____________________________________ 412Total ballots cast__________________________________________ 397Total ballots challenged____________________________________5Total blank ballots_________________________________________1Total void ballots__________________________________________0Total valid votes cast_______________________________________ 391Votes cast for InternationalUnion,UnitedAutomobileWorkers of America, affiliated with the C. I. O----------- 297Votes cast against International Union, United AutomobileWorkers of America, affiliated with the C. I. O____________ 94By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant 'to Article III, Sections8 and 9,' of National Labox Relations Board Rules and Regulations-Series 2, as amended,IT ISHEREBYCERTIFIED that International Union, United Auto-mobileWorkers of America, affiliated with the Congress of Indus-trialOrganizations, has been designated and selected by a majorityof all hourly, piece-work, and salaried production, tool and die,shipping and receiving room, and maintenance employees, boiler-'On March 11, 1941, all of the parties involved herein signed a Stipulation for Cori ec-tion of RecordIt is hereby ordered that the said stipulation be, and it herebyis,madea part of the record in the above-entitled caseOn March 31, 1941. the Board receivedObjections to the Decision and Direction of Election filed by the CompanyThe Boardhas duly considered the Objections and finds them to be-without meritThey are herebyoverruled440135-42-Vol 30-19 276,DECISIONS OF NATIONAL LABOR RELATIONS BOARDoperatorworkers, cafeteriaworkers, timekeepers in 'p'roductionplant, truckers, and bond-room employees at the Federal Streetand York Street plants of Republic Aircraft Products Division-The Aviation Corporation, Detroit, Michigan, excluding executiveand office help, foremen, supervisors, engineering and planningstaff, employment staff, production follow-up staff, part-time watch-men,watchmen engaged exclusively in watchmen's duties, andtime-study employees, as, their representative for, the purposes, ofcollective'bargaining, and that, pursuant to Section 9 (a)- of theAct, International Union, United Automobile Workers of America,affiliatedwith the Congress of Industrial .Organizations ,is the ex-elusive representative of all such employees for .the purposes ofcollective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of, employment.n30 N. L. R. B., No. 40a.